UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2019


DENEEN HARRIS; JESSIE HARVEY; JOSEPH BRADLEY; STEVEN HYDE;
LINDA REID; JANAKIBAI THEOGARAJ; FRED TYRRELL; BARBARA
WILLIAMS; LINDA TYREE,

                Plaintiffs – Appellants,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00027-REP)


Submitted:   March 1, 2011                 Decided:   March 17, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Domenic Scavuzzo, McLean, Virginia, for Appellants.
Neil H. MacBride, United States Attorney, Robin Perrin Meier,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deneen Harris, Jessie Harvey, Joseph Bradley, Steven

Hyde,     Linda      Reid,        Janakibai          Theogaraj,            Linda     Tyree,

Fred Tyrrell, and Barbara Williams (collectively, “Plaintiffs”)

filed suit against the United States pursuant to the Federal

Tort    Claims     Act    (“FTCA”),       28        U.S.C.        §§ 2671-2680      (2006).

Plaintiffs are all present and former employees of Hunter Holmes

McGuire Veterans Affairs Medical Center (“VAMC”) in Richmond,

Virginia.     As a basis for the FTCA claim, the complaint relied

on federal and state constitutional law, federal statutory and

regulatory law, and a provision of the Virginia Health Records

Privacy    Act    (“VHRPA”),      Va.    Code       Ann.    § 32.1-127.1:03         (2010).

The    Government    filed    a   motion       to    dismiss       the    complaint,    and

after a hearing, a magistrate judge recommended granting the

Government’s        motion.         The        district           court     adopted     the

recommendation over Plaintiffs’ objections, and Plaintiffs noted

a timely appeal.         We affirm.

            On appeal, Plaintiffs’ arguments all address whether

the district court erred in holding the VHRPA does not create a

private cause of action.                They argue that the district judge

erred in dismissing their claim on the grounds that they alleged

a “seizure” and not a “disclosure.”

             This Court reviews a district court’s Rule 12(b)(1),

(6)    dismissal    de    novo.     Philips v.             Pitt    Cnty.    Mem’l    Hosp.,

                                           2
572 F.3d       176,     179-80     (4th       Cir.          2009);    Etape      v.    Chertoff,

497 F.3d 379, 382 (4th Cir. 2007).                             A district court should

dismiss    a    complaint        for    lack      of        subject   matter        jurisdiction

pursuant to Rule 12(b)(1) if it fails to allege facts upon which

subject        matter        jurisdiction             can     be      based      or     if        the

jurisdictional          allegations          in       the     complaint       are     not        true.

Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009).                                          A

district       court    should     dismiss            a   complaint       pursuant      to       Rule

12(b)(6)       if,     accepting       all    well-pleaded            allegations           in    the

complaint as true and drawing all reasonable factual inferences

in the plaintiff’s favor, the complaint does not allege “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

               Because Plaintiffs brought this action under the FTCA,

their claims are governed by the law of Virginia, the state

where the alleged tortious government conduct occurred.                                           See

28 U.S.C. § 1346(b)(1) (2006).                    The United States is only liable

under circumstances where a private person would be liable to

the claimant.          Id.

               Assuming,       without        deciding,            that    the      VHRPA        does

provide a private right of action, we conclude that the district

court properly dismissed the complaint.                              The statute prohibits

disclosure       of     an    individual’s            health       records,      “except         when

permitted or required by this section or by other provisions of

                                                  3
state    law.”          Va.    Code      Ann.    § 32.1-127.1:03(A).                The    facts

alleged     in    the        complaint       state      only     that      agents    from    the

Department of Veterans Affairs Office of Inspector General (“VA

OIG”) seized records “without a warrant, without probable cause,

[and] without written authorization,” not that the records were

disclosed to any third party.

                 Furthermore, even if VA OIG’s actions constitute a

disclosure, disclosure to law enforcement officials is permitted

“if   the   health         care    entity       believes       in   good    faith    that    the

information disclosed constitutes evidence of a crime.”                                      Va.

Code Ann. § 32.1-127.1:03(D)(31).                       We conclude that Plaintiffs’

bare allegation that the VA OIG did not act in good faith is

insufficient          to     circumvent         this    statutory         exception.          See

Ashcroft    v.        Iqbal,      129   S.   Ct.     1937,     1949     (2009);     Bell     Atl.

Corp., 550 U.S. at 555.                  Federal law grants inspectors general

broad authority “to have access to all records, reports, audits,

reviews, documents, papers, recommendations, or other material

available        to    the     applicable          establishment          which     relate     to

programs and operations with respect to which that Inspector

General has responsibilities.”                   5 U.S.C. app. § 6(a)(1) (2006).

             Accordingly, we affirm the district court’s judgment.

We    dispense        with    oral      argument       because      the    facts    and    legal




                                                 4
contentions are adequately presented in the materials before the

court and would not aid the decisional process.

                                                        AFFIRMED




                                5